IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                              NOS. WR-82,470-01 & WR-82,470-02


                    EX PARTE DELVIN BERNARD SIMMONS, Applicant


                  ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                       CAUSE NOS. F-1053437-Q & F-1053438-Q
                           IN THE 204TH DISTRICT COURT
                              FROM DALLAS COUNTY


        Per curiam.

                                             ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted in two causes

of possession of controlled substance with intent to deliver, and sentenced to imprisonment for fifty

years in each cause.

        The trial court signed orders designating issues on May 13, 2014. After 180 days from the

day the writ applications were served on the State, the writ applications were forwarded to this Court.

TEX . R. APP . P. 73.5.
       Applicant has alleged facts which, if true, could entitle him to relief, and the orders

designating issues capably set forth the issue requiring resolution raised in these writ applications.

We remand these applications to the 204th District Court of Dallas County to allow the trial judge

to complete an evidentiary investigation and enter findings of fact and conclusions of law.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: December 17, 2014
Do not publish